EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Stephanie D. Scruggs on March 11, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
	        a)  line 8, the phrase --wherein the at least one acid salt includes sodium bisulfate, potassium bisulfate, ammonium bisulfate, or a combination thereof,-- has been added after “weight,” (support is found in claim 6)
	       b) line 10 (last line), the phrase “includes less than 0.1 percent surfactant by weight of the cleaning composition” has been replaced with --is free of surfactants--
(support is found in paragraph [0041] of the specification).
	2.2. Claims 6 and 25 have been cancelled.
	2.3. In claim 8:
	        a) line 12, the phrase --wherein the at least one acid salt includes sodium bisulfate, potassium bisulfate, ammonium bisulfate, or a combination thereof,-- has been added after “by weight,”

	2.4. In claim 21:
                     a) line 8, the phrase --wherein the at least one acid salt includes sodium bisulfate, potassium bisulfate, ammonium bisulfate, or a combination thereof,-- has been added after “weight,”
	       b) line 10 (last line), the phrase “includes less than 0.1 percent surfactant by weight of the cleaning composition” has been replaced with --is free of surfactants--.
	2.5. In claim 26, line 1, the phrase --at least one-- has been added before “gum”.
	2.6. In claim 27:
                     a) line 1, the phrase “cleaning composition” has been replaced with --liquid cleaning formula--
                     b) line 1, the phrase --at least one-- has been added before “gum”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The objection to claim 25 under 37 CFR 1.75 as being a substantial duplicate of claim 6 is withdrawn in view of Applicant’s amendment and the cancellation of this claim in view of adding its limitations into independent claim 21.
	The anticipation and obviousness rejections based upon Browne (US Patent No. 4,534,876); and the obviousness rejection based upon Ahmed et al. (US Patent No. 5,783,537) 
	The newly found art to Olson et al. (US 2019/0276773) is likewise overcome because of the following reasons: Olson teaches a formulation in powder form in Example 1, Composition 12, which comprises 21.6 parts sodium carbonate, 43.4 parts sodium bicarbonate, 10 parts CMC-7LT (carboxymethylcellulose gum), 10 parts liquinase enzyme, 15 parts citric acid, 21.6 parts glutamic acid, with a total 121.6 parts and no surfactants (see Table 2), wherein the total carbonate is (21.6 + 43.4)/121.6 x 100 = 53.4 wt%; the CMC is 10/121.6 x 100 = 8.2 wt%; and the total acid is (15 + 21.6)/121.6 x 100 = 30.1 wt%. Olson also teaches that the acid or salt thereof is a polycarboxylic acid, i.e., dicarboxylic acid  or tricarboxylic acid (see paragraph [0044]). Hence, Olson fails to teach, disclose or suggest at least one acid salt which includes sodium bisulfate, potassium bisulfate, ammonium bisulfate, or a combination thereof in their recited proportions in each of independent claims 1, 8 and 21. 
 	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761